     Case 8:18-bk-13311-CB        Doc 169 Filed 12/20/18 Entered 12/20/18 12:35:41                    Desc
                                    Main Document Page 1 of 2


 1   William N. Lobel, SBN 93202
     Pachulski Stang Ziehl & Jones LLP
 2   650 Town Center Drive, Suite 1500
     Costa Mesa, CA 92626                                                 FILED & ENTERED
 3   Tel: 714-384-4740
     Fax: 714-384-4741
 4   wlobel@pszjlaw.com                                                          DEC 20 2018
 5   [Proposed] Attorneys for Ruby’s Diner, Inc., et al.,
     Debtors and Debtors-in-Possession                                      CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
 6                                                                          BY le         DEPUTY CLERK


 7
                                  UNITED STATES BANKRUPTCY COURT
                                                                     CHANGES MADE BY COURT
 8

 9                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11   In re:                                                 Case No. 8:18-bk-13311-CB

12   RUBY’S DINER, INC., a California corporation,          Chapter 11
     et al.,
13                                                          (Jointly Administered With Case Nos.
     Debtors and Debtors-in-Possession. Affects:            8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
14                                                          bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
         All Debtors                                        13201-CB; 8:18-bk-13202-CB)
15
         RUBY’S DINER, INC., ONLY                           ORDER
16                                                          (A) AUTHORIZING INTERIM USE OF
         RUBY’S SOCAL DINERS, LLC, ONLY                     CASH COLLATERAL,
17                                                          (B) GRANTING ADEQUATE
         RUBY’S QUALITY DINERS, LLC, ONLY                   PROTECTION FOR USE OF
18                                                          PREPETITION COLLATERAL, and
       RUBY’S HUNTINGTON BEACH, LTD.,                       (C) GRANTING RELATED RELIEF
19   ONLY
                                                            Date:        November 2, 2018
20       RUBY’S LAGUNA HILLS, LTD. ONLY                     Time:        11:00 a.m.
                                                            Courtroom:   5D
21       RUBY’S OCEANSIDE, LTD., ONLY                       Address:     411 West Fourth Street
                                                                         Santa Ana, CA 92701
22       RUBY’S PALM SPRINGS, LTD., ONLY

23            //

24            //

25            //

26
27

28

                                                            1
     Case 8:18-bk-13311-CB          Doc 169 Filed 12/20/18 Entered 12/20/18 12:35:41             Desc
                                      Main Document Page 2 of 2


 1          A continued hearing was held on November 2, 2018, at 11:00 a.m., before the Honorable

 2   Catherine E. Bauer, United States Bankruptcy Judge for the Central District of California, in

 3   Courtroom 5D located at 411 West Fourth St., Santa Ana, CA, on Motion For Order (A) Authorizing

 4   Interim Use of Cash Collateral, (B) Granting Adequate Protection for Use of Prepetition Collateral,

 5   and (C) Granting Related Relief filed September 5, 2018 as Docket #7 (“Motion”). Appearances were

 6   made as noted on the record.

 7          The Court having read and considered the Motion, the related Interim Order entered on

 8   September 10, 2018 as Docket #30, heard the discussion on the record and with good cause shown,

 9          IT IS ORDERED:

10          1.    The Motion, in accordance with the Interim Order and the updated Budget, is approved

11                on an interim basis.

12

13                                                     ###

14

15

16

17

18

19

20
21

22

23

24        Date: December 20, 2018

25

26
27

28

                                                         2
